Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

DETAILED ACTION
This office action responds to an amendment filed on 5/16/2022.

Acknowledgement
The amendment filed on 5/16/2022, responding to the office action mailed on 2/17/2022, has been entered into the record. The present office action is made with all the suggested amendments being fully considered. Accordingly, pending in this office action are claims 1-20.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mokhleshi et al (US 2005/0127428; Mokhleshi hereinafter).

With regard to claim 1, Mokhleshi discloses a non-volatile memory (NVM) structure (Fig.8 with corresponding texts), comprising: 
a first memory device 801 (para[0103]), including: 
a first inter-poly dielectric 822 (para[0105]) defined by 
an isolation layer 831 (para[0106]) over 
a first semiconductor layer 819 (para[0105]) vertically stacked over 
a first insulator layer 815 (para[0105]) (first SOI) stack (stack of 815 and 819) over 
a bulk semiconductor substrate 811 (para[0105]), 
a first tunneling insulator 815 (para[0105]) defined by the first insulator layer 815, 
a first floating gate 819 (para[0105]) defined by the first semiconductor layer 819 of the first SOI stack (815/819), wherein the first floating gate 819 is vertically stacked over the first tunneling insulator 815, and 
a first channel region 855 (para[0127]) defined in the bulk semiconductor substrate 811 between 
a source region 859 (para[0127]) and a first drain region 857 (para[0127]).


With regard to claim 20, Mokhleshi discloses a non-volatile memory (NVM) structure (Fig.8 with corresponding texts), comprising: 
a first memory device 801 (para[0103]), including: 
a first inter-poly dielectric 822 (para[para[0105]) defined by 
an isolation layer 831 (para[0106]) over 
a first semiconductor layer 819 (para[0105]) vertically stacked over 
a first insulator layer 815 (para[0105]) (first SOI) stack over 
a bulk semiconductor substrate 811 (para[0105]), 
a first tunneling insulator 815 (para[0105]) defined by the first insulator layer 815, 
a first floating gate 819 (para[0105]) defined by the first semiconductor layer 819 of the first SOI stack (stack of 815 and 819), wherein the first floating gate 819 is vertically stacked over the first tunneling insulator 815, and 
a first channel region (855 region) defined in the bulk semiconductor substrate 811 between 
a source region 859 (para[0127]) and a first drain region 857 (para[0127]); and 
a second memory device 808 (para[0103]), including: 
a second inter-poly dielectric 822 (para[0105]) defined by the isolation layer 831 over 
a second semiconductor layer 819 (para[0105]) over 
a second insulator layer 815 (para[0105]) (second SOI) stack over the bulk semiconductor substrate 811, the first (815/819) and second SOI stacks (neighboring 815/819) being electrically isolated (by 831) from one another, 
a second tunneling insulator 815 (para[0105]) defined by the second insulator layer 815 of the second SOI stack, 
a second floating gate 819 (para[0105])defined by the second semiconductor layer 819 of the second SOI stack, and 
a second channel region (855 region) defined in the bulk semiconductor substrate 811 between the source region 859 and a second drain region 857 (neighboring one).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103(a) as being unpatentable over Mokhleshi in view of Chang et al (US 10,878,915; Chang hereinafter).

With regard to claim 2, Mokhleshi discloses the NVM structure of claim 1, with the exception of the claim further comprising a spacer adjacent the first SOI stack. However, Fig.2 of Chang discloses a spacer 260 (col.5, lines 51-53) adjacent the first SOI stack (stack of 220 and FG). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form a spacer as claimed for the purpose of isolating and protecting the memory device, floating gate in particular.

Allowable Subject Matter
Claims 3-14 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  

Claims 3-14 would be allowable because the prior art of record neither anticipates nor renders obvious the limitations of the base claim 3 that recites a first control gate over the isolation layer over the first SOI stack, an erase gate over the isolation layer over the source region in the bulk semiconductor substrate, and a first bitline contact coupled to the first drain region in the bulk semiconductor substrate in combination with other elements of the claim 3. 

The dependent claims 4-14 are allowable at least for the same reason.

Claims 15-19 allowed.

The following is a statement of reasons for the indication of allowable subject matter:  

Claims 15-19 are allowed because the prior art of record neither anticipates nor renders obvious the limitations of the base claim 15 that recites a non-volatile memory (NVM) particularly with an erase gate over the isolation layer over a source region in the bulk semiconductor substrate in combination with other elements of the claim 15.

Response to Arguments
Applicant's arguments with respect to claims 1, 2, and 20 have been fully considered but they are moot in view of new ground of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Selim Ahmed whose telephone number is (571)270-5025.  The examiner can normally be reached on 9:00 AM-6:00 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571) 272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SELIM U AHMED/Primary Examiner, Art Unit 2896